                          United States District Court
                        Western District of North Carolina
                               Statesville Division

 Joseph Howard Davis,                 )                  JUDGMENT IN CASE
                                      )
              Petitioner,             )                   5:20-cv-00038-KDB
                                      )                5:16-cr-00065-KDB-DCK
                 vs.                  )
                                      )
 USA,                                 )
             Respondent.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 19, 2021 Order.




                                    Signed: January 19, 2021




        Case 5:20-cv-00038-KDB Document 10 Filed 01/19/21 Page 1 of 1
